DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered.

Regarding to claims 1, 9, and 15, the applicant argues that Yoon does not teach or suggest decompressing data by performing (bitwise) logical operations using sensing circuitry. The arguments have been fully considered, and are persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

The arguments according “decompressing data by performing (bitwise) logical operations using sensing circuitry” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The arguments according to rest limitations are not persuasive. The examiner cannot concur with the applicant for following reasons:
Manning discloses “wherein the method further comprises providing signaling, to the logical operation selection logic, indicative of the number of logical operations”. For example, in [0018], Manning teaches latch address signals provided over an I/O bus; Manning further teaches address signals are received and decoded by a row decoder 146 and a column decoder 152. In paragraph [0019], Manning teaches chip enable signals, write enable signals, and address latch signals; Manning further teaches signals are used to control operations performed on the memory array 130. In Fig. 2 and paragraph [0023], Manning teaches a differential signal.
Manning further discloses “wherein the logical operation selection logic comprises a first pair of transistors coupled to a first pair of signal lines and a second pair of transistors coupled to a second pair of signal lines”. For example, in Fig. 2 and paragraph [0021], Manning teaches a gate of a particular memory cell transistor is coupled to its corresponding word line; transistor. In Fig. 3 and paragraph [0030], Manning teaches a gate of a particular memory cell transistor 302 is coupled to its corresponding word line 304-0, 304-1, 304-2, 304-3, . . . , 304-N. 
	Manning discloses “processing data, as directed by the operations component, to produce data using the sensing circuitry selectably coupled to the selected memory cells”. For example, in paragraph [0017], Manning teaches memory cells are arranged in rows coupled by select lines. In paragraph [0019], Manning teaches control circuitry 140 decodes signals; Manning further teaches control operations performed on the memory array 130, including data read, data write, and data erase operations. In Fig. 2, Fig. 3, and paragraph [0020], Manning teaches the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; Manning further teaches various compute functions can be performed within array 130 using sensing circuitry 150. In Fig. 2 and paragraph [0022], Manning teaches column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2. In paragraph [0023], Manning teaches selectively transferred to the IO lines. In paragraph [0024], Manning teaches selectively activating a number of column decode lines.
Kawakubo discloses “operations are decompressing the compressed data”. For example, in Fig. 4 and paragraph [0042], Kawakubo teaches the second compressed-data decompressing block 64 decompresses the received compressed data; Kawakubo further teaches the 
Yoon discloses “operations are decompressing the compressed data” and “decompressing data using sensing circuitry”. For example, in paragraph [0004], Yoon teaches the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage level. In Fig. 2 and paragraph [0076], Yoon teaches a sense amplifier 20A includes an equalizing unit 21, a decompression unit 22, a boosting unit 23, and a loading capacitor 24. In paragraph [0077], Yoon teaches the equalizing unit 21, the decompression unit 22, and the boosting unit 23 are connected to the bit line BL and the complementary bit line BLB. In paragraph [0080], Yoon teaches the decompression unit 22 decompress the signal having a lower voltage level. In Fig. 10, paragraph [0106], Yoon teaches the first sense amplifier control lines SA_CL1 may each provide the equalizing signal EQ, the decompression signal LAB, the boosting signal LA, and the power supply voltage.
Yoon discloses “decompressing the compressed data using the sensing circuitry”. For example, in paragraph [0004], Yoon teaches the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage level. In Fig. 2 and paragraph [0076], Yoon teaches a sense amplifier 20A includes an equalizing unit 21, a decompression unit 22, a boosting unit 23, and a loading capacitor 24. In paragraph [0077], Yoon teaches the equalizing unit 21, the decompression unit 22, and the boosting unit 23 are connected to the bit line BL and the complementary bit line BLB. In paragraph [0080], Yoon teaches the decompression unit 22 decompress the signal having a lower voltage level. In Fig. 10, paragraph [0106], Yoon 

Regarding to claims 5-8, 10, and 19, claims 5-8, 10, and 19 are not allowable due to the newly applied art and the similar reasons as discussed above.

Claim Objections
Claim 1 is objected to because of the following informalities:  the end of limitations in claim 1 does not include a period. Therefore, the end of limitations in claim 1 is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1), in view of Kawakubo (US 20060092681 A1), in view of Chang (US 20120210048 A1), in view of Yoon (US 20130107652 A1), and further in view of Seong (US 7230630 B2).

receiving, from a host external to a memory device, data by sensing circuitry coupled to an array of memory cells of the memory device (Fig. 1; [0016]: a host 110 is coupled to memory device 120; a host 110, I/O bus 156 and I/O circuitry 144 are a host;  [0017]: memory cells are arranged in rows coupled by select lines; Fig. 2; Fig. 1; [0018]: Fig. 1 is similar to the Fig. 1A of the current application; memory device is PIM; Fig. 1 illustrates a PIM and memory device; the write circuitry 148 is used to write received data from I/O to the memory array 130; receiving data from host 110 over the I/O bus to sensing circuitry 150 coupled to memory array 130 as illustrated in Fig. 1; the memory array 130 stores the received data through I/O and the write circuitry 148; address signals are received and decoded by a row decoder 146; the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156; [0020]: the array 130 receives data from sensing circuitry; store the results of the logical operations back to the array 130; Fig. 2; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines);
configuring a sense amplifier, a compute component, and logical operation selection logic of the sensing circuitry to read data stored by the array, write data to the array (Fig. 1; [0018]: the sensing circuitry 150 can read and latch a page of data from the memory array 130; 
storing the data in selected memory cells of the array (Fig. 1; [0018]: the write circuitry 148 is used to write received data from I/O to the memory array 130; receiving data from host 110 over the I/O bus to sensing circuitry 150 coupled to memory array 130 as illustrated in Fig. 1; the memory array 130 stores the received data through I/O and the write circuitry 148; [0020]: the array 130 receives data from sensing circuitry; store the results of the logical operations back to the array 130; Fig. 2; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines); 
directing, by an operations component programmed for performance of logical operations selected from the logical operation selection logic, performance of a operation on the data to produce data ([0011]: perform a number of logical operations, e.g., AND, NOT, NOR, NAND, XOR, to produce data; Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; the control circuitry 140 is selectably coupled to the sensing circuitry and memory array as illustrated in Fig. 1; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring via a sense line address access; various compute functions are performed within array 130 
performing the operation on the data, using the sensing circuitry selectably coupled to the selected memory cells and as directed by the operations component, to produce data ([0011]: perform a number of logical operations, e.g., AND, NOT, NOR, NAND, XOR, to produce data; [0017]: memory cells are arranged in rows coupled by select lines; [0019]: control circuitry 140 decodes signals; control operations performed on the memory array 130, including data read, data write, and data erase operations; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; various compute functions can be performed within array 130 using sensing circuitry 150; Fig. 2; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines); 
providing signaling, in association with performance of the operation on the data ([0018]: latch address signals provided over an I/O bus; address signals are received and decoded by a row decoder 146 and a column decoder 152; [0019]: chip enable signals, write enable signals, and address latch signals; signals are used to control operations performed on the memory array 130; Fig. 2; [0023]: a differential signal), to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic to select a number of logical operations (Fig. 2; [0021]: a gate of a particular memory cell transistor is coupled to its corresponding word line; transistor; Fig. 3; [0030]: a gate of a particular memory cell transistor 302 is coupled to its corresponding word line 304-0, 304-1, 304-2, 304-3, . . . , 304-N; Fig. 3; [0035]: a second source region of transistor 308-1 and 308-2 is commonly coupled to a negative control signal 312-1; a second source region of transistors 309-1 and 309-2 is commonly coupled to a positive control signal 312-2);
directing, by the operations component, performance of the number of logical operations on the data using the compute component (Fig. 2; [0020]: the sensing circuitry 150 comprises a number of sense amplifiers and a number of compute components; the sensing circuitry 150 performs compare and report operations on data associated with complementary sense lines using an accumulator; [0037]: 32-bits) wherein the compute component operates as an one-bit processing element ([0003]: execute instructions by ALU; arithmetic logic unit circuitry; [0020]: ALU circuitry; [0037]: comparing a 32-bit compare value to data stored in the array, i.e. one-bit processing; match a 32-bit compare value), the logical operation selection 
Manning fails to explicitly disclose:
compressed data;
decompress data;
operations are decompression of the compressed data;
operations to be performed on the compressed data in association with performance of the decompression operation on the compressed data;
performance of bitwise logical operations;
a decompression operation on the compressed data to produce decompressed data;
performing the decompression operation to produce the decompressed data;
processing data is decompressing the compressed data;
wherein decompressing performing the decompression operation on the compressed data comprises:
decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry;
directing decompression of the compressed data;
the decompressed data.
In same field of endeavor, Kawakubo teaches:
compressed data (Fig. 4; [0042]: compressed-data);

decompress data (Fig. 3; [0035]: Kawakubo teaches compressed-data decompressing blocks; Kawakubo further teaches Fig. 3 shows that inputting to compressed-data decompressing blocks 63-70, which input to memory cells 71.  Fig. 4; paragraphs [0041-0042]: Kawakubo teaches the first compressed-data decompressing block 63 includes a compressed-data decompressing circuit 631, data bus switches 632, 633, 634, and 635, write amplifiers 636, 637, 638, and 639, and sense amplifiers 640, 641, 642, and 643; Kawakubo further teaches the compressed-data decompressing block 63 is sensing circuitry that decompresses the data);

operations to be performed on the compressed data in association with performance of the decompression operation on the compressed data (Fig. 4; [0042]: the second compressed-data decompressing block 64 decompresses the received compressed data);
a decompression operation on the compressed data to produce decompressed data (Fig. 4; [0042]: the second compressed-data decompressing block 64 decompresses the received compressed data);
performing the decompression operation to produce the decompressed data (Fig. 4; [0042]: the second compressed-data decompressing block 64 decompresses the received compressed data);
wherein decompressing performing the decompression operation on the compressed data (Fig. 4; [0042]: the second compressed-data decompressing block 64 decompresses the received compressed data) comprises:
directing the decompressing (Fig. 2; [0030]: control circuit directs; Fig. 4; [0041]: data bus switches; [0042-0043]: directing first, second, and third compressed-data decompressing block to decompress the data received);
the decompressed data ([0042]: decompressed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Manning to include compressed data; configuring a sense amplifier and a compute component of the sensing circuitry to read data stored by the array, write data to the array, and decompress data; decompress data; operations are decompressing the compressed operations to be performed on the compressed data in association with performance of the decompression operation on the compressed data; a decompression operation on the compressed data to produce decompressed data; performing the decompression operation to produce the decompressed data; wherein decompressing performing the decompression operation on the compressed data comprises: directing the decompressing; the decompressed data as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo fails to explicitly disclose:
performance of bitwise logical operations;
decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry.
In same field of endeavor, Chang teaches:
decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry (Fig. 1; Fig. 2; [0016]: the combination of a compression circuit unit 102 and a decompression circuit unit 103 is the sensing circuitry;  Fig. 1; Fig. 2; [0020]: the control circuit unit 105 instructs the decompression circuit unit 103 to read and decompress the compressed data of the semiconductor memory cell array 101 and then write the decompressed data to the semiconductor memory buffer unit 104; decompress data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo to include decompressing the compressed data without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry as taught by Chang. The motivation for doing so would have been provide a semiconductor memory device capable of compression and decompression and conducive to enhancement of data storage capacity; to be conducive to enhancement of data storage capacity as taught by Chang in paragraphs [0003-0004] and [0011].
Manning in view of Kawakubo and Chang implicitly disclose decompressing the compressed data using the sensing circuitry. However, Manning in view of Kawakubo and Chang fails to explicitly disclose: 
performance of bitwise logical operations;
decompressing the compressed data using the sensing circuitry.
 In same field of endeavor, Yoon teaches: 
using the sensing circuitry ([0004]: the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage level; Fig. 2; [0076]); 
decompressing the compressed data using the sensing circuitry ([0004]: the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo and Chang to include using the sensing circuitry; decompressing the compressed data using the sensing circuitry as taught by Yoon. The motivation for doing so would have been to decompress the signal data; to significantly improve integration of the semiconductor memory device as taught by Yoon in paragraphs [0080], [0177], and [0200].
Manning in view of Kawakubo, Chang, and Yoon fails to explicitly disclose: performance of bitwise logical operations.
In same field of endeavor, Seong teaches performance of bitwise logical operations (Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, and Yoon to include performance of bitwise logical operations as taught by Seong. The motivation for doing so would have been to decompress graphics display data according to embodiments of the present invention to read compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124 as taught by Seong in col. 2, lines 40-50 and col. 5, lines 49-67.

Regarding to claim 2 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the method of claim 1, further comprising performing, by the sensing circuitry as further directed by the operations component, a subsequent operation on the decompressed data including performing a different number of logical operations by the compute component without transferring the decompressed data to the processing component external to the sensing circuitry (Manning; Fig. 2; Fig. 3; [0020]: a number of compute components comprise an accumulator; accumulator performs a subsequent operations, such as, comparing and reporting operations on data associated with complementary sense lines without transferring data to a processing component in external host).

Regarding to claim 3 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the method of claim 1, further comprising 
processing the data using a portion of the sensing circuitry that is on pitch with the selected memory cells (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; various compute functions can be performed within array 130 using sensing circuitry 150; Fig. 2; Fig. 3).
Manning in view of Kawakubo, Chang, Yoon, and Seong further discloses decompressing the compressed data (Kawakubo; Fig. 4; [0042]: decompressing compressed data to create decompressed data).


Regarding to claim 4 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the method of claim 1, further comprising performing a logical operation on the decompressed data by the sense amplifier coupled to the compute component (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; the sensing circuitry 150 comprises a number of sense amplifiers and a number of compute components; the sensing circuitry 150 comprises sense amplifier 306 and compute component 331 shown in FIG. 3; computer component is coupled to sense amplifier as illustrated in Fig. 2 and Fig. 3; Fig. 3; [0030-0031]; [0042]: the sense amplifiers sense the voltage of the memory cells of the row lines of the memory array).

Regarding to claim 9 (Currently Amended), Manning discloses a system ([0010]: a system, apparatuses and methods related to performing compare operations using sensing circuitry; Fig. 1; [0015]: a system and a memory device 120), comprising:

a memory device coupled to the host (Fig. 1; [0016]: a host 110 is coupled to memory device 120), and comprising:
 an array of memory cells; and
sensing circuitry configured to read data stored by the array, write data to the array (Fig. 1; [0018]: the sensing circuitry 150 can read and latch a page of data from the memory array 130; [0019]: data read, data write, and data erase operations; Fig. 2; [0020]: the sensing circuitry 150 can comprise a number of sense amplifiers; various compute functions can be performed within array 130 using sensing circuitry in memory device); and
wherein the memory device is configured to execute instructions received from the host to perform (Fig. 1; [0019]: the control circuitry 140 in memory is responsible for executing instructions generated from the host 110):
signaling, associated with performance of an operation on the data values ([0018]: latch address signals provided over an I/O bus; address signals are received and decoded by a row decoder 146 and a column decoder 152; [0019]: chip enable signals, write enable signals, and address latch signals; signals are used to control operations performed on the memory array 130; Fig. 2; [0023]: a differential signal), to be provided to a first pair of transistors coupled to a first pair of signal lines of logical operation selection logic of the sensing circuitry and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic 
a compute component of the sensing circuitry selectably coupled to the selected row of the memory device to perform the number of logical operations on the data values, as directed by an operations component selectably coupled to the sensing circuitry, to perform the operation on the  data values to produce data values ([0017]: memory cells are arranged in rows coupled by select lines;  Fig. 1; [0018]: Fig. 1 is similar to the Fig. 1A of the current application; memory device is PIM; Fig. 1 illustrates a PIM and memory device; the write circuitry 148 writes data correspond to memory storage to the memory array 130; [0019]: control circuitry 140 controls operations performed on the memory array 130, including data read, data write, and data erase operations; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the memory array 130; various compute functions can be performed within array 130 using sensing circuitry 150; Fig. 2; [0022]: column decode lines 264-
performance of a different bitwise logical operation, selected by the logical operation selection logic, on the decompressed data values using the compute component ([0017]: the array 130 comprises memory cells arranged in rows coupled by access lines; Fig. 2; [0018]: the sensing circuitry 150 read and latch a row of data from the memory array 130; Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; operations component is selectably coupled to the sensing circuitry and memory array as illustrated in Fig. 1; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines; [0037]: an accumulator of sensing circuitry compares a 32-bit compare value to data stored in the array; match a 32-bit compare value); and
a result of the different bitwise logical operation to be written to the selected row prior to outputting the results to an output processing component of the memory device (Fig. 1; [0017]: the memory array 130 can be a DRAM array, SRAM array, STT RAM array, PCRAM array, TRAM array, RRAM array, NAND flash array, and NOR flash array; Fig. 1; [0018]: Fig. 1 is similar 
Manning fails to explicitly disclose: 
decompress data;
compression of data values;
to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
to perform the number of bitwise logical operations on the compressed data values;
to perform the decompression operation on the compressed data values to produce decompressed data values; 
wherein the decompression operation is performed on the compressed data without transferring data values associated with performance of the decompression operation on the compressed data values to a processing component external to the sensing circuitry.
In same filed of endeavor, Kawakubo teaches:

a compute component of the sensing circuitry selectably coupled to the selected row to perform the number of logical operations on the compressed data values as directed by an operations component selectably coupled to the sensing circuitry  to perform the decompression operation on the compressed data values to produce decompressed data values (Fig. 3; [0035]: compressed-data decompressing blocks; Fig. 3 shows that inputting to compressed-data decompressing blocks 63-70, which input to memory cells 71.  Fig. 4; [0041-0042]: the first compressed-data decompressing block 63 includes a compressed-data 
compressing data (Fig. 4; [0042]: compressed-data);
decompressed data (Fig. 4; [0042]: decompressed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Manning to include configuring a sense amplifier and a compute component in sensing circuitry for performance of a read operation on data stored by an array of memory cells, a write operation on received data, and a decompression operation on the compressed data; a compute component of the sensing circuitry selectably coupled to the selected row to perform the number of bitwise logical operations on the compressed data values as directed by an operations component selectably coupled to the sensing circuitry  to perform the decompression operation on the compressed data values to produce decompressed data values; compressing data; decompressed data as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo fails to explicitly disclose:
to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
to perform the number of bitwise logical operations on the compressed data values;
the decompression operation is performed on the compressed data without transferring data values associated with performance of the decompression operation on the compressed data values to a processing component external to the sensing circuitry. 
In same field of endeavor, Chang teaches:
wherein the decompression operation is performed on the compressed data without transferring data values associated with performance of the decompression operation on the compressed data values to a processing component external to the sensing circuitry (Fig. 1; Fig. 2; [0016]: the combination of a compression circuit unit 102 and a decompression circuit unit 103 is the sensing circuitry;  Fig. 1; Fig. 2; [0020]: the control circuit unit 105 instructs the decompression circuit unit 103 to read and decompress the compressed data of the semiconductor memory cell array 101 and then write the decompressed data to the semiconductor memory buffer unit 104; decompress the compressed with transferring to external components; after the compressed data is decompressed, output the decompressed data at the specified address of the semiconductor memory buffer unit 104 to the external data bus 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo to include wherein the decompression operation is performed on the compressed data without transferring data values associated with performance of the decompression operation on the compressed data values to a processing component external to the sensing circuitry as taught by Chang. The motivation for doing so would have been provide a semiconductor memory device capable of compression and decompression and conducive to enhancement of data storage capacity; to be 
Manning in view of Kawakubo and Chang implicitly disclose decompressing the compressed data using the sensing circuitry. However, Manning in view of Kawakubo and Chang fails to explicitly disclose: 
decompressing the compressed data using the sensing circuitry;
to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
to perform the number of bitwise logical operations on the compressed data values.
In same field of endeavor, Yoon teaches decompressing the compressed data using the sensing circuitry ([0004]: the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage level; Fig. 2; [0076]: a sense amplifier 20A includes an equalizing unit 21, a decompression unit 22; [0080]: the decompression unit 22 decompress the signal having a lower voltage level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo and Chang to include decompressing the compressed data using the sensing circuitry as taught by Yoon. The motivation for doing so would have been to decompress the signal data; to significantly improve integration of the semiconductor memory device as taught by Yoon in paragraphs [0080], [0177], and [0200].
Manning in view of Kawakubo, Chang, and Yoon fails to explicitly disclose:
to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values;
to perform the number of bitwise logical operations on the compressed data values.
In same field of endeavor, Seong teaches:
performance of a different bitwise logical operation (Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30); 
to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values (Fig. 6; Fig. 7; col. 5, lines 49-67; col. 6, lines 20-30);
to perform the number of bitwise logical operations on the compressed data values (Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, and Yoon to to select a number of bitwise logical operations to be performed in association with performance of the decompression operation on the compressed data values; to perform the number of bitwise logical operations on the compressed data values as taught by Seong. The motivation for doing so would have been to decompress graphics display data according to embodiments of the present invention to read compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124 as taught by Seong in col. 2, lines 40-50 and col. 5, lines 49-67.

Regarding to claim 11 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the system of claim 9, wherein the compressed data values compressed to a quantity of bits equivalent to a quantity of sense amplifiers or compute components of the sensing circuitry (Manning; Fig. 1; [0018]: data can be read from memory array 130 by sensing voltage and/or current changes on the sense lines using sensing circuitry 150; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; sensing circuitry is configured to perform logical operations on data stored in memory array 130 and store the result to the memory; sense amplifiers or compute components receive data from memory as input; the received data bits from memory 130 is equivalent to the number of sense amplifiers or compute components; Fig. 2; [0021]: a source region is coupled to its corresponding sense line; [0023]: sense amps sense a data value stored in a memory cell by amplifying a differential signal; in summary, the compressed data bits from memory 130 is equivalent to the number of sense amplifiers or compute components) 

Regarding to claim 12 (Currently Amended), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the system of claim 9, wherein the memory device is further configured to: 
receive an image frame (Manning; Fig. 1; [0017]: the memory array 130 can be a DRAM array, SRAM array, STT RAM array, PCRAM array, TRAM array, RRAM array, NAND flash array, and NOR flash array; Fig. 1; [0018]: the memory array 130 receives data through I/O and the write circuitry 148 from host; address signals are received and decoded by a row decoder 146; the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156; Fig. 2; Fig. 3; [0020]: the array 130 receives data from sensing circuitry; store the results of the logical operations back to the array 130) via a controller selectably coupled to the host (Fig. 1; [0016]: a host 110 coupled to memory device 120; Fig. 1; [0019]: Control circuitry 140 decodes signals received and provided by control bus 154 from the host 110);
processing image frame, as directed by the operations component (Manning; Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; operations component is coupled to the sensing circuitry as illustrated in Fig. 1; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without 
cause performance of the different bitwise logical operation on the data values associated with the decompressed image frame, as directed by the operations component (Manning; Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; operations component is coupled to the sensing circuitry as illustrated in Fig. 1; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; match a 32-bit compare value).
Manning in view of Kawakubo, Chang, Yoon, and Seong further discloses: 
compressed image frame (Kawakubo; Fig. 4; [0042]: compressed-data);
cause decompression of the compressed image frame (Kawakubo; Fig. 4; [0042]: decompresses compressed-data) and 
decompressed image frame (Kawakubo; Fig. 4; [0042]: decompresses compressed-data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include compressed image frame; cause decompression of the compressed image frame; decompressed image frame as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
different bitwise logical operation on the data values (Seong; Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30).

Regarding to claim 13 (Currently Amended), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the system of claim 9, wherein the memory device is further configured to: 
receive the data values via a sensing component stripe selectably coupled to a selected sub array of the memory device (Manning; Fig. 1; [0017]: the memory array 130 comprises memory cells arranged in rows coupled by access lines and columns coupled by sense lines; Fig. 2; [0020]: the sensing circuitry 150 comprises a number of sense amplifiers; the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; various compute functions are performed within array 130 using sensing circuitry 150; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines); and
different bitwise logical operation on the data values by the sensing circuitry of the sensing component stripe, as directed by the operations component (Manning; Fig. 1; Fig. 2; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; match a 32-bit compare value);
Manning in view of Kawakubo, Chang, Yoon, and Seong further discloses causing performance of the different bitwise logical operation on the data values (Seong; Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30).

Regarding to claim 14 (Currently Amended), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the system of claim 9, wherein the memory device is further configured to (same as rejected in claim 9): 
cause the compressed data values to be written to the selected row of a selected subarray (Manning; Fig. 1; [0020]: store the results of the logical operations back to the array 130; results may be compressed data; Fig. 2; Fig. 3; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; transfer the data stored in cell 260-1 
cause the data values to be transferred from the selected row to a sensing component stripe selectably coupled to the selected row (Manning; [0017]: the array 130 comprises memory cells arranged in rows coupled by access lines and columns coupled by sense lines; [0020]: store the results of the logical operations back to the array 130; Fig. 2; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines; Fig. 3; [0032]: using data from array 330 as input and store the result back to the array 330); and
cause performance of the different bitwise logical operation on the data values by the sensing circuitry of the sensing component stripe, as directed by the operations component (Manning; Fig. 1; [0017]: the memory array 130 comprises memory cells arranged in rows coupled by access lines and columns coupled by sense lines; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; Fig. 2; Fig. 3; [0020]: various compute functions can be performed within array 130 using sensing circuitry 150; Fig. 2; Fig. 3; [0032]: using data from array 330 as input and store the result back to the array 330; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; match a 32-bit compare value);
different bitwise logical operation on the data values (Seong; Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30).

Regarding to claim 15 (Currently Amended), Manning discloses an apparatus ([0010]: apparatuses and methods related to performing compare operations using sensing circuitry; Fig. 1; [0015]: a memory device 120), comprising:
an array of memory cells of a memory device (Fig. 1; [0015]: Fig. 1 is similar to the Fig. 1A of the current application; memory device is PIM; Fig. 1 illustrates a PIM and memory device; memory device 120 include a memory array 130; [0017]: the array 130 comprises memory cells arranged in rows coupled by access lines; Fig. 2; Fig. 3; [0021]);
sensing circuitry selectably coupled to the array, and including: 
a sense amplifier; 
a compute component; and 
logical operation selection logic, 
wherein the sensing circuitry is configured to read data stored by the array, write data to the array (Fig. 1; [0015]: sensing circuitry 150; [0017]: the array 130 comprises memory cells arranged in rows coupled by access lines and columns coupled by sense lines; the memory device 120 includes address circuitry 142 to latch address signals; Fig. 1; [0018]: the sensing 
receive compressed data values from a host external to the array (Fig. 1; [0016]: a host 110 is coupled to memory device 120; a host 110, I/O bus 156 and I/O circuitry 144 are a host; Fig. 1; [0018]: Fig. 1 is similar to the Fig. 1A of the current application; memory device is PIM; Fig. 1 illustrates a PIM and memory device; the write circuitry 148 is used to write received data from I/O to the memory array 130; receiving data from host 110 over the I/O bus to sensing circuitry 150 coupled to memory array  130 as illustrated in Fig. 1; the memory array 130 stores the received data through I/O and the write circuitry 148; address signals are received and decoded by a row decoder 146; the I/O circuitry 144 can be used for bi-directional data communication with host 110 over the I/O bus 156; [0020]: the array 130 receives data from sensing circuitry; store the results of the logical operations back to the array 130; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines); and 
the bitwise logical operation by the computer component (Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; operations component is selectably coupled to the sensing circuitry and memory array as illustrated in Fig. 1; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130;  Fig. 2; [0022]: the array in FIG. 2 can be coupled to sensing circuitry; Fig. 3; [0023]: in operation, sense amps sense a data value; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; an accumulator determines if there is a collection of compare values that match a 32-bit compare value; [0020]: an accumulator is a computing component and a component of the sensing circuitry; [0035]: an accumulator performs a logical operation; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; an accumulator determines if there is a collection of compare values that match a 32-bit compare value); and 
wherein the apparatus is configured to (Fig. 1; [0015]: a memory device 120 is an apparatus):
store the compressed data values to a selected subarray of the array (Manning; Fig. 1; [0020]: store the results of the logical operations back to the array 130; results may be 
provide, in association with performance of the operation on the data values, signaling to a first pair of transistors coupled to a first pair of signal lines of the logical operation selection logic and a second pair of transistors coupled to a second pair of signal lines of the logical operation selection logic ( [0018]: latch address signals provided over an I/O bus; address signals are received and decoded by a row decoder 146 and a column decoder 152; [0019]: chip enable signals, write enable signals, and address latch signals; signals are used to control operations performed on the memory array 130; Fig. 2; [0023]: a differential signal; Fig. 2; [0021]: a gate of a particular memory cell transistor is coupled to its corresponding word line; transistor; Fig. 3; [0030]: a gate of a particular memory cell transistor 302 is coupled to its corresponding word line 304-0, 304-1, 304-2, 304-3, . . . , 304-N; Fig. 3; [0035]: a second source region of transistor 308-1 and 308-2 is commonly coupled to a negative control signal 312-1; a second source region of transistors 309-1 and 309-2 is commonly coupled to a positive control signal 312-2);
output the decompressed data values from the sensing circuitry (Fig. 1; [0018]: output data using I/O circuitry 144 as illustrated in Fig. 1; data is read from memory array 130 by sensing voltage and/or current changes on the sense lines using sensing circuitry 150; the 
Manning fails to explicitly disclose:
compressed data and decompressed data;
a decompression operation on compressed data; and
perform, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values; and
to select the bitwise logical operation; 
cause the compute component to perform the bitwise logical operation, in association with performance of the decompression operation on the compressed data values and as directed by the operations component, without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry.

compressed data and decompressed data (Fig. 4; [0042]: compressed-data; decompressed data);
a compute component configured for performance of a read operation on data stored by the plurality of subarrays, a write operation on received data, and a decompression operation on compressed data (Fig. 2; [0030]: Fig. 2 shows that write data is input from an input/output pad 38  to an input circuit 39, which inputs to a data latch circuit 40, which inputs to a data-but control circuit 41, which inputs to a sense amplifier 42, which inputs to a memory cell array 31; Fig. 3; [0035]: input and data latch, i.e. read operations; compressed-data decompressing blocks; Fig. 3 shows that pads 51-54 input write data to input circuit 55-58, which input to data latches 59-62, which input to compressed-data decompressing blocks 63-70, which input to memory cells 71.  Fig. 4; [0041]: the first compressed-data decompressing block 63 includes a compressed-data decompressing circuit 631, data bus switches 632, 633, 634, and 635, write amplifiers 636, 637, 638, and 639, and sense amplifiers 640, 641, 642, and 643; read operations, write operations, and decompression operations as illustrated in Fig. 4; the compressed-data decompressing block 63 is sensing circuitry that decompresses the data.  Fig. 4; [0042-0043]: write operation and decompression as illustrated in Fig. 4; Fig. 7; [0049]: the sense amplifiers, and read amplifiers);
cause the compute component to perform the logical operation, in association with performance of the decompression operation on the compressed data values and as directed by the operations component, without transferring data values associated with performance of the decompression operation on the compressed data to a processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Manning to include compressed data and decompressed data; a compute component configured for performance of a read operation on data stored by the plurality of subarrays, a write operation on received data, and a decompression operation on compressed data; cause the compute component to perform the logical operation, in association with performance of the decompression operation on the compressed data values and as directed by the operations component, without transferring data values associated with performance of the decompression operation on the compressed data to a processing component external to the sensing circuitry as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo fails to explicitly disclose:
perform, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values; and
to select the bitwise logical operation; 
without transfer of data values associated with decompressing the compressed data to a processing component external to the sensing circuitry.
In same field of endeavor, Chang teaches:
decompress the compressed data values in the sensing circuitry, and without transfer of data values associated with decompressing the compressed data to a processing component external to the sensing circuitry (Fig. 1; Fig. 2; [0016]: the combination of a compression circuit unit 102 and a decompression circuit unit 103 is the sensing circuitry;  Fig. 1; Fig. 2; [0020]: the control circuit unit 105 instructs the decompression circuit unit 103 to read and decompress the compressed data of the semiconductor memory cell array 101 and then write the decompressed data to the semiconductor memory buffer unit 104; compressed data are decompressed with transferring to external computing devices; after the compressed data is decompressed, output the decompressed data at the specified address of the semiconductor memory buffer unit 104 to the external data bus 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo to include decompress the compressed data values in the sensing circuitry, and without transfer of data values associated with decompressing the compressed data to a processing component external to the sensing circuitry as taught by Chang. The motivation for doing so would have been provide a semiconductor memory device capable of compression and decompression and conducive to enhancement of data storage capacity; to be conducive to enhancement of data storage capacity as taught by Chang in paragraphs [0003-0004] and [0011].

decompressing the compressed data using the sensing circuitry;
perform, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values;
to select the bitwise logical operation.
 In same field of endeavor, Yoon teaches decompressing the compressed data using the sensing circuitry ([0004]: the sense amplifier includes a decompression unit for decompressing a signal having a lower voltage level; Fig. 2; [0076]: a sense amplifier 20A includes an equalizing unit 21, a decompression unit 22; [0080]: the decompression unit 22 decompress the signal having a lower voltage level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo and Chang to include decompressing the compressed data using the sensing circuitry as taught by Yoon. The motivation for doing so would have been to decompress the signal data; to significantly improve integration of the semiconductor memory device as taught by Yoon in paragraphs [0080], [0177], and [0200].
Manning in view of Kawakubo, Chang, and Yoon fails to explicitly disclose:
performing, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values;
to select the bitwise logical operation. 
In same field of endeavor, Seong teaches:
 performing, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values (Fig. 6; Fig. 7; col. 5, lines 49-67: reading compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124; these 32 bits of data are passed from the bitwise decoder 702 to an image information decompressor 704 as four 8-bit vectors; col. 6, lines 20-30);
to select the bitwise logical operation (Fig. 6; Fig. 7; col. 5, lines 49-67; col. 6, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, and Yoon to include performing, in association with performance of a decompression operation on the compressed data values, a bitwise logical operation, using the compute component on the compressed data values to produce decompressed data values; to select the bitwise logical operation as taught by Seong. The motivation for doing so would have been to decompress graphics display data according to embodiments of the present invention to read compressed data from the compressed image storage device 104 to a bitwise decoder 702 within the decompression device 124 as taught by Seong in col. 2, lines 40-50 and col. 5, lines 49-67.

 and configured to:
process a plurality of data values to correspond to a storage capacity of a selected row of the selected subarray (Manning; [0019]: including data read, data write, and data erase operations; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130); and
send the processed data values into the selected row (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; send data to selected cell; [0024]: selectively activating a number of column decode lines).
Manning in view of Kawakubo, Chang, Yoon, and  Seong further disclosed compressing a plurality of data values and compressed data ([0009]: compressing unit; Fig. 4; [0042]: compressed data). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include compressing a plurality of data values and compressed data as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write 

Regarding to claim 18 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the apparatus of claim 15, wherein the operations component (Manning; Fig. 1; [0019]: control circuitry 140 decodes signals provided by control bus 154 from the host 110) is further configured to direct performance of the bitwise logical operation by the sensing circuitry on the compressed data values stored by the selected subarray (Manning; Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring via a sense line address access; various compute functions can be performed within array 130 using sensing circuitry 150; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines; [0037]: an accumulator directs and compares a 32-bit compare value to data stored in the array; match a 32-bit compare value).

Regarding to claim 20 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the apparatus of claim 15, further comprising a controller including .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1), in view of Kawakubo (US 20060092681 A1), in view of Chang (US 20120210048 A1), in view of Yoon (US 20130107652 A1), in view of Seong (US 7230630 B2), and further in view of Park (US 20100231616 A1).
Regarding to claim 5 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the method of claim 1, further comprising performing operations on the data by the sensing circuitry coupled to a dynamic random access memory (DRAM) array on the memory device (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry performs compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring via a sense line address access; various compute functions are performed within array 130 using sensing circuitry 150);
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose alpha blending and compositing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include alpha blending and compositing as taught by Park. The motivation for doing so would have been to actively reduce power consumption of the self-emitting type display; to blend image data as taught by Park in paragraphs [0029], [0047] and [0048].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1) in view of Kawakubo (US 20060092681 A1), Chang (US 20120210048 A1), Yoon (US 20130107652 A1), Seong (US 7230630 B2), and further in view of Ali (US 20120219236 A1).
Regarding to claim 6 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the method of claim 1, further comprising performing a operation, by the sensing circuitry, on data values in the data (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130).
decompressed data (Kawakubo; Fig. 4; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include decompressed data as taught by Kawakubo. The motivation for doing so would have 
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose a rescale operation.
In same field of endeavor, Ali teaches a rescale operation ([0026]: the image blending module 116 rescales the depth map information 108 by assigning blending coefficients to each pixel in the image 110; Fig. 5; [0042]: the method 500 rescales depth values of the depth map information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include a rescale operation as taught by Ali. The motivation for doing so would have been to perform an improved blur rendering process; to assign blending coefficients to each pixel in the image 110 as taught by Ali in paragraphs [0006] and [0026].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1) in view of Kawakubo (US 20060092681 A1), Chang (US 20120210048 A1), Yoon (US 20130107652 A1), Seong (US 7230630 B2), and further in view of Laws (US 20040012599 A1).
Regarding to claim 7 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the method of claim 1, further comprising performing, by the sensing circuitry, operations on data values in the data using the sensing circuitry (Manning; Fig. 2; Fig. 
decompressed data (Kawakubo; Fig. 4; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include decompressed data as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose performing depth texturing on data values.
In same field of endeavor, Laws teaches performing depth texturing on data values (Fig. 1C; [0056]: place the correct depth values into the depth buffer; [0083]: a final depth buffer; texturing only those pixels of fragments which have passed said Z -buffering test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include performing depth texturing on data values as taught by Laws. The motivation for doing so would have been to place the correct depth values into the depth buffer; to generate a final depth buffer which defines what fragments are visible, for each pixel of the frame as taught by Laws in Fig. 1C, paragraphs [0056] and [0083].


decompressed data (Kawakubo; Fig. 4; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include decompressed data as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose performing depth buffering on data values.
In same field of endeavor, Laws teaches performing depth buffering on data values ([0056]: place the correct depth values into the depth buffer; frame buffer processing; [0083]: a final depth buffer; Z -buffering test).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include performing depth buffering on data values as taught by Laws. The motivation for doing so would have been to place the correct depth values into the depth buffer; to generate a final .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1) in view of Kawakubo (US 20060092681 A1), Chang (US 20120210048 A1), Yoon (US 20130107652 A1), Seong (US 7230630 B2), and further in view of Hyde (US 20140137119 A1).
Regarding to claim 10 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and Seong discloses the system of claim 9, wherein the memory device is further configured to (same as rejected in claim 9) 
receive the compressed data values as at least two thousand bits of data to a sensing component stripe comprising the sensing circuitry (Manning; [0017]: the memory array 130 can be a DRAM array, SRAM array, STT RAM array, PCRAM array, TRAM array, RRAM array, NAND flash array, and NOR flash array; the size of memory is larger than two thousands bits; Fig. 2; Fig. 3; [0022]: transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0022]: column decode lines 264-1 to 264-R are coupled to the gates of transistors 218-1 and 218-2 and can be selectively activated to transfer data sensed by respective sense amps 206-1 to 206-P to the SSA 268 via IO lines 266-1 and 266-2; [0023]: selectively transferred to the IO lines; [0024]: selectively activating a number of column decode lines);
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose executing functions in parallel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include executing functions in parallel as taught by Hyde. The motivation for doing so would have been to optimize the annealing condition; to improve reliability; improve memory performance; to convert time domain sampled waveforms into a transform domain as taught by Hyde in Fig. 4A-B; paragraphs [0043], [0045] and [0069].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 20150029798 A1) in view of Kawakubo (US 20060092681 A1), Chang (US 20120210048 A1), Yoon (US 20130107652 A1), Seong (US 7230630 B2), and further in view of Park (US 20100231616 A1).
Regarding to claim 19 (Previously Presented), Manning in view of Kawakubo, Chang, Yoon, and  Seong discloses the apparatus of claim 15, wherein the operations component (Fig. 1; [0019]: the control circuitry 140 is responsible for executing instructions from the host 110; operations component is selectably coupled to the sensing circuitry as illustrated in Fig. 1) is configured to:
direct decompression of the compressed data values via performance of the bitwise logical operation by the sensing circuitry (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry is 
direct performance of an alpha blending operation on decompressed data values in the sensing circuitry (Manning; Fig. 2; Fig. 3; [0020]: the sensing circuitry is used to perform compare and report operations using data stored in array 130 as inputs and store the results of the logical operations back to the array 130 without transferring via a sense line address access; various compute functions can be performed within array 130 using sensing circuitry 150).
Manning in view of Kawakubo, Chang, Yoon, and Seong further discloses decompression of the compressed data values (Kawakubo; Fig. 4; [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include decompression of the compressed data values as taught by Kawakubo. The motivation for doing so would have been to decompress the data received; respectively write the decompressed data dins00z to dins03z into corresponding cells through the write amplifiers 636 to 639, and the sense amplifies 640 to 643 as taught by Kawakubo in Fig. 4 and paragraphs [0042-44].
Manning in view of Kawakubo, Chang, Yoon, and Seong fails to explicitly disclose an alpha blending operation on decompressed data values.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Kawakubo, Chang, Yoon, and Seong to include an alpha blending operation on decompressed data values as taught by Park. The motivation for doing so would have been to actively reduce power consumption of the self-emitting type display; to blend image data as taught by Park in paragraphs [0029], [0047] and [0048].

Conclusion
                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616